EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Allowable Subject Matter
Claims 13-16, 18-22 and 25-28 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 13 is allowable because the prior arts of record do not disclose, nor would it be obvious to modify and combine the prior arts of record to teach an electromechanical stator comprising, inter alia, wherein a continuous sheet of elastic material constitutes at least a part of said actuator section, at least a part of said support section, and at least a part of said spring section, said actuator section comprises a vibration assembly comprising at least one vibration body comprising an   electromechanical volume attached to a part of said continuous sheet of elastic material, said at least one vibration body being configured to cause bending vibrations, in a vibration direction transverse to the plane of said continuous sheet of elastic material, when alternating voltages are applied to said electromechanical volume, and a moved-body interaction portion, wherein said spring section is elastic, with a spring constant, regarding displacements, in said vibration direction, of said at least one fixation point relative to a connection point between said spring section and said support section, thereby enabling provision of a normal force in said vibration direction on said moved-body interaction portion upon displacement of said at least one fixation point in said vibration direction, and wherein said continuous sheet of elastic material of said spring section has a pattern of cuts, providing at least one limited path between connection points to said support section and said at least one fixation point. 
Claims 14-16, 18-22 and 25-28 depend directly or indirectly on claim 13 therefore these claims are allowable as being dependent on an allowable base claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ashizawa et al. (U.S. Patent No. 5854529) discloses a heterodegenerate mode of vibration actuator, equipped with an elastic body which gives rise to plural vibration modes, joined to an electromechanical conversion element, with a relative motion member being in compressive contact with the elastic body.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY P PHAM whose telephone number is (571)270-3046. The examiner can normally be reached MON-THU 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAWKI ISMAIL can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






22 January 2022
/EMILY P PHAM/Primary Examiner, Art Unit 2837